Citation Nr: 0316458	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-22 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a claim of entitlement to service 
connection for back disability on a secondary basis.
	
	
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1943 to May 
1945.  

The veteran's claim of entitlement to service connection for 
arthritis of the back, claimed as secondary to a service-
connected left foot disability, was denied in an April 1990 
decision of the Board of Veterans' Appeals (the Board).   

This case comes before the Board on appeal of an August 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (the RO) which found that new and 
material evidence had not been received to reopen the 
veteran's claim for entitlement to service connection for 
back disability on a secondary basis.  

The veteran was scheduled for a personal hearing before a 
member of the Board sitting at the RO in August 2001, but he 
withdrew his request for a personal hearing in a statement 
dated in June 2001.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for arthritis of the back, claimed as secondary 
to his service-connected left foot disability, was denied 
by the Board in April 1990.  

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
back disability on a secondary basis has been received 
since the April 1990 Board decision.


CONCLUSION OF LAW

The April 1990 Board decision which denied the veteran's 
claim for service connection for arthritis of the back, 
claimed as secondary to the service-connected left foot 
disability, is final.  The veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for back disability on a secondary basis.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a back disability as secondary to his service-connected left 
foot disability.  As discussed below, as an initial matter 
the Board must determine whether he has submitted new and 
material evidence which is sufficient to reopen his 
previously denied claim.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations 
are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Moreover, 
as discussed in greater detail below, the revised version 
of 38 C.F.R. § 3.156(a) is not applicable in cases, such 
as this, in which a claim to reopen was filed before 
August 29, 2001. 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The Board believes that with respect to the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court 
of Appeals for Veterans Claims (the Court) has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue noted 
above.  The veteran was informed in the October 2000 
Statement of the Case of the relevant law and regulations, 
including that pertaining to new and material claims, and 
the types of evidence that could be submitted by him in 
support of his claim.  The Board concludes that the 
veteran has been provided appropriate notice under the 
VCAA.

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

In any event, the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2002).  
As noted in the Introduction, he has declined a personal 
hearing.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been received with respect to service 
connection for a back disability secondary to service-
connected left foot disability has been developed in 
conformity with the spirit of the VCAA.  


Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
also granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, Board decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

The definition of new and material evidence was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45620, 45630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2002)].  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Because the veteran' claim to 
reopen was initiated in February 2000, prior to August 2001, 
his claim will be adjudicated by applying the law previously 
in effect, 38 C.F.R. § 3.156(a) (2001).

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  38 C.F.R. § 3.156 (2000).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
indicated that the first question for the decision maker 
is whether newly-presented evidence is actually "new" in 
the sense that it was not of record at the time of the 
last final disallowance of the claim and is not merely 
cumulative of other evidence of record.  The second 
question is whether the evidence is "probative" of the 
"issue at hand."  The third question is whether, in light 
of all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits 
would be changed.  See also Dolan v. Brown, 9 Vet. App. 
358, 361 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  
Duran v. Brown, 7 Vet. App. 216 (1994).

Factual background

The veteran's claim of entitlement to service connection 
for back disability on a secondary basis was last finally 
denied in an April 1990 Board decision.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The Board 
will therefore review the evidence of record up to that 
decision and then described the evidence of record after 
that decision.

The "old" evidence

The veteran's service medical records reveal that he 
incurred a perforating gunshot wound of the left ankle and 
a compound, comminuted fracture of the left astragalus due 
to enemy machine gun fire in July 1944, for which he was 
service connected by rating decision in June 1945.  There 
is no evidence in the service medical records of a back 
disability.  

VA examinations, hospitalizations, and outpatient 
treatment records beginning in September 1945 reveal 
continuing problems with the veteran's left ankle and 
foot.  Arthritis of the left lower extremity was diagnosed 
beginning in April 1948.  According to a February 1951 
statement from W.W.F., M.D., the veteran incurred a 
fracture of the left tibia and fibula in a motorcycle 
accident in May 1950.

X-rays of the lumbar spine dated in October 1988 show 
findings considered suggestive of degenerative arthritis.   
VA treatment records in October 1988 included a diagnosis 
of history of lumbar arthritis.    

The April 1990 Board decision

The April 1990 Board decision denied service connection 
for arthritis of the back, which was claimed by the 
veteran as secondary to his service-connected left foot 
disability, because there was no evidence of a causal 
connection between the veteran's service-connected left 
foot disability and the later finding of a back 
disability. 

The additional evidence

In February 2000, the veteran requested that his claim of 
entitlement to service connection for back disability on a 
secondary basis be reopened.

Evidence received since April 1990 consists of VA medical 
reports beginning in December 1988; reports from R.R.R., 
M.D. dated in December 1997 and February 2000; VA 
examination reports dated in 1998; and statements by the 
veteran.  

According to a December 1997 medical report from Dr. R., 
the veteran had severe deformity of the left foot with 
osteoarthritis, associated arthritis of the ankle joint, 
malunion of the distal tibia fracture, pes planus, and 
calcaneous deformity.  In his February 2000 report, Dr. R. 
also diagnosed severe degenerative disc disease of the 
lumbar spine and opined that the degenerative disease was 
causally related to the veteran's foot injury in service, 
based on the fact that the veteran's foot deformity 
affected the way he walked and resulted in additional 
pressure being put on his low back.  

An August 2000 RO rating decision determined that new and 
material evidence had not been received to reopen a claim 
for service connection for back disability on a secondary 
basis.  The veteran was notified of the denial later in 
August 2000, and he timely appealed.

Analysis

As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  After 
reviewing the record, and for reasons expressed immediately 
below, the Board is of the opinion that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a back 
disability secondary to his service-connected left foot 
disability.  

At the time of the April 1990 Board decision, there was no 
medical opinion relating the veteran's current back 
disability to his service-connected left foot disability.  
The evidence received since April 1990 includes the February 
2000 report from Dr. R. to the effect that the veteran's 
degenerative disc disease of the lumbar spine is causally 
related to his service-connected left foot disability.  That 
medical opinion is, in the opinion of the Board, new and 
material evidence with respect to the issue of service 
connection for back disability, because such evidence 
suggests that the veteran currently has back disability that 
could be secondary to service-connected disability.  This 
evidence was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156 (2001); see also Hodge, supra.  Therefore, the Board 
finds that the veteran's claim of entitlement to service 
connection for back disability on a secondary basis is 
reopened. 

The need for further development 

As discussed in some detail above, under the VCAA once a 
claim has been reopened, the duty to assist provisions of the 
VCAA come into play.  As noted above, in Hodge the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim even where 
it would not be enough to convince the Board to grant a 
claim.  In this case, Dr. R's recent statement, although new 
and material, is not sufficient to allow a decision on the 
merits.  In particular, there is no clinical evidence which 
suggests that the veteran's gait was in fact altered.  
Because Dr. R.s February 2000 statement is insufficient to 
allow a decision on the merits, additional development will 
be undertaken on the issue of entitlement to service 
connection for back disability on a secondary basis.


ORDER

The claim of service connection for back disability on a 
secondary basis is reopened; to this extent only, the appeal 
is allowed.


REMAND

Although the February 2000 statement from Dr. R. is new and 
material, this evidence is not adequate for adjudication 
purposes, as noted above.  In addition, the Board believes 
that it would be prejudicial to the veteran if it were to 
adjudicate the claim without initial adjudication on the 
merits by the agency of original jurisdiction.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  

Consequently, the case is REMANDED for the following actions:

1.  The veteran should be asked to provide the 
names, addresses and approximate dates of treatment 
or evaluation for all health care providers who may 
possess additional records pertinent to his lower 
extremity and back disabilities.  When the 
requested information and any necessary 
authorizations have been received, the agency of 
original jurisdiction should attempt to obtain a 
copy of all records that are not already on file.  
If any search for records is negative, notice of 
this should be provided to the veteran in 
accordance with the VCAA.

2.  The veteran should also be provided a VA 
physical examination to determine the nature and 
likely etiology of any current back disability.  
The veteran's VA claims folder must be made 
available to the examiner for review.  With respect 
to any back disability found, the examiner should 
provide an opinion as to whether it is at least as 
likely as not that such disorder is related to the 
veteran's service-connected left foot disability.  
The examiner's opinion should include a discussion 
of the February 2000 opinion of Dr. R., expressing 
agreement or disagreement with the conclusion 
contained therein.

3.  The agency of original jurisdiction 
should then adjudicate the reopened claim 
for service connection for back 
disability secondary to service-connected 
left foot disability on a de novo basis.  
If the benefit sought on appeal is not 
granted, the veteran should be provided 
with a Supplemental Statement of the Case 
and afforded an appropriate opportunity 
to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


